Exhibit 10.1

CANCELLATION AGREEMENT

THIS CANCELLATION AGREEMENT with respect to the EPA (as defined below), Note (as
defined below), Warrant (as defined below), and RRA (as defined below) (the
“Amendment”) is made effective as of September 15, 2017 (the “Effective Date”),
by and between Flitways Technology, Inc., Nevada corporation (the “Company”),
and Kodiak Capital Group, LLC (the “Holder”) (collectively the “Parties”).

BACKGROUND

A.

The Company entered into that certain equity purchase agreement (the “EPA”),
convertible promissory note in the principal amount of $57,500.00 (the “Note”),
registration rights agreement (the “RRA”), and warrant (the “Warrant”) with the
Holder on or around August 11, 2017.

B.

The Company and Holder desire to terminate the EPA, Note, RRA, and Warrant
(collectively the “Documents”) in the entirety, as set forth expressly below.

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1.

Notwithstanding anything to the contrary contained in the Documents, the Parties
hereby agree that the Documents (and all rights therein) shall be terminated in
the entirety, and declared null and void.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




Flitways Technology, Inc.







By:

/s/ Tobi Mac Aro

Name:  Tobi Mac Aro

Title:  Chief Executive Officer

Kodiak Capital Group, LLC







By:

/s/ Ryan Hodson

Name:  Ryan Hodson

Title:  Managing Partner









